Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/054,282 filed on 11/10/2020 in which claims 3, 7-15, 17, 21-24 are canceled and claims 25-28 are added. Claims 1, 2, 4-6, 16, 18-20, 25-28 are pending in the application, all of which are ready for examination by the examiner.

Claim Objections
Claims 16, 18, 19, 20 and 28 are objected to because of the following informalities:  claim 16 recites “a method for operating a non-blocking datastore with the system of claim 1”.  Claim 16 is dependent on claim 1 but not consistent with claim 1, which recites “a distributed data store system”.  The remaining claims are objected being dependent on claim 16 .  Appropriate corrections are required for consistency of claimed limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 16, 18-20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (U.S. PGPub 2012/0102006; hereinafter “Larson”) in view of Dart et al. (U.S. PGPub 2005/0063083; hereinafter “Dart”).

As per claim 1, Larson discloses a distributed data store system, comprising a client and a plurality of computational devices arranged in a hierarchy, the hierarchy including a parent computational device and a plurality of child computational devices, wherein read processes from and write processes to said computational devices are non-blocking, wherein a reference version for the data for said read processes and said write processes is determined upon a request from the client, such that said reference version is read in a read process or written in a write process at a time of said request, characterized in that: (See Fig. 1, paras. 57-60 and 65, wherein processing of transactions on read and write are disclosed; as taught by Larson.)
the parent computational device has a parent's clock determining a parent-clock value: (See paras. 32 and 43, wherein clock values are disclosed; as taught by Larson.) 
said plurality of child computational devices form a plurality of groups, each group having a group clock realized by rounds of clock token-messages sent between the child computational devices of the group in a circle, wherein the group clock advances independently from the parent's clock, and wherein a group clock value is determined on the basis of the clock token message last received in the group: (See paras. 32 and 43, wherein clock values are disclosed, also See para. 57, wherein latest version of record are disclosed, also See paras. 69, 82-86 and 94, wherein clock value and delta value are disclosed, also See paras. 134, wherein various components, parent and sub-components are disclosed; as taught by Larson.)
wherein said reference version is determined based on an ordering established from said associations. (See paras. 57-58, wherein reading the latest version is disclosed, also See Fig. 5, paras. 65 and 101-102, wherein lifetime of one version is disclosed; as taught by Larson.)
However, Larson fails to disclose the system comprises associations of clock values, wherein in each association a group clock value is associated with one parent-clock value, wherein each of said associations is established by means of a value query message sent from the respective group of the child computational devices to the parent computational device.
On the other hand, Dart teaches the system comprises associations of clock values, wherein in each association a group clock value is associated with one parent-clock value, wherein each of said associations is established by means of a value query message sent from the respective group of the child computational devices to the parent computational device. (See paras. 381 and 536, wherein instance metadata and value to query are disclosed, also See Fig. 21B, paras. 117, 429-432, and 493, wherein various timestamps and root items are disclosed; as taught by Dart.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Dart teachings in the Larson system. Skilled artisan would have been motivated to incorporate system for the implementation of a digital images schema for organizing units of information management taught by Dart in the Larson system for database systems with multiversioning in distributed transaction management.  In addition, both of the references (Larson and Dart) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed database system.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 2, the rejection of claim 25 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein parent computational device is a member of a parent group of computational devices, said parent clock value also being a group clock value, each group clock defining an open period's value for the latest period, which will be closed by processing the next clock token-message. (See paras. 32 and 43, wherein clock values are disclosed, also See paras. 134, wherein various components, parent and sub-components are disclosed, also See para. 57, wherein latest version of record are disclosed, also See paras. 69, 82-86 and 94, wherein clock value and delta value are disclosed; as taught by Larson.)
As per claim 4, the rejection of claim 2 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein a child computational device sends a value query message to said parent computational device including the name of the sending computer and a group clock value created by said child computational device, and wherein said parent computational device processes the received message to return an associated group clock value if the received group clock value already has an associated parent-clock value, and alternatively, to return the currently open period and to assign the open period's value to all child computational device clock values of said parent computational device which are higher than the highest value already queried. (See paras. 32 and 43, wherein clock values are disclosed, also See paras. 11, 41, 134, wherein various components, parent and sub-components and message communication are disclosed, also See para. 57, wherein latest version of record are disclosed, also See paras. 69, 82-86 and 94, wherein clock value and delta value are disclosed; as taught by Larson.)

As per claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein one or more relevant versions of the data that are earlier versions are eliminated from being selected as said reference. (See para.101, wherein garbage collection of versions are disclosed; as taught by Larson.) 

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, Larson fails to disclose wherein the client requests a data transformation and wherein before said data transformation is applied, said reference version is determined.
On the other hand, Dart teaches wherein the client requests a data transformation and wherein before said data transformation is applied, said reference version is determined. (See para. 416, wherein transforming data is disclosed; as taught by Dart.)
See claim 1 for motivation above.

As per claim 16, the rejection of claim 1 is hereby incorporated by reference, the combination of Larson and Dart further discloses receiving a request from said client; (See Fig. 1, wherein requests are disclosed, also See paras. 118-119, wherein client process on requested service are disclosed; as taught by Larson.)
determining which computational devices have relevant versions of the data for said request; (See Figs. 1-2, wherein requests are disclosed, also See paras. 51-53, wherein transaction processing are disclosed; as taught by Larson.)
determining said reference version according to said ordering of the relevant versions; (See Figs. 1-2, wherein requests are disclosed, also See paras. 34, 51-53, wherein transaction processing are disclosed; as taught by Larson.)
and performing said request from the client on said reference version. (See Figs. 1-2, wherein requests are disclosed, also See paras. 34, 51-53, wherein transaction processing are disclosed; as taught by Larson.)

As per claim 18, the rejection of claim 28 is hereby incorporated by reference, the combination of Larson and Dart further discloses eliminating any earlier versions of said data for said request according to said transferring said data for said request between said plurality of child devices and said transferring said lowest version to said parent device. (See para.101, wherein garbage collection of versions are disclosed, also See paras. 34, 51-53, wherein transaction processing are disclosed, also See paras. 134, wherein various components, parent and sub-components are disclosed; as taught by Larson.)

As per claim 19, the rejection of claim 16 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein a plurality of write processes occur with regard to a shared data item or set of data items, wherein an order is established between any two of said plurality of write processes such that at least one write process is canceled. (See Fig. 5, paras. 109-110, wherein abort process is disclosed, also See para. 119, wherein shared network resources are disclosed; as taught by Larson.)

As per claim 20, the rejection of claim 16 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein a plurality of write processes occur with regard to a shared data item or set of data items, wherein at least one write process is canceled such that only one write process operates on said shared data item or set of data items. (See Fig. 5, paras. 109-110, wherein abort process is disclosed, also See para. 119, wherein shared network resources are disclosed; as taught by Larson.)

As per claim 25, the rejection of claim 1 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein a plurality of computational devices have different versions of the data and wherein determining said reference version comprises determining which computational devices have relevant versions of the data and determining said reference version according to said ordering. (See paras. 113-114, wherein exchanging services and resources among devices are disclosed, also See para. 57, wherein latest version of record are disclosed, also See paras. 69, 82-86 and 94, wherein clock value and delta value are disclosed, also See paras. 134, wherein various components, parent and sub-components are disclosed; as taught by Larson.)

As per claim 26, the rejection of claim 1 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein said reference version is determined before a commitment process is performed. (See paras. 57 and 65, wherein respective and latest versions are disclosed; as taught by Larson.)

As per claim 27, the rejection of claim 1 is hereby incorporated by reference, the combination of Larson and Dart further discloses wherein data is transferred as a message, and wherein each computational device comprises a queue, wherein upon receiving a new message, each child device updates said queue of each child device at a same level of the hierarchy that has not received said new message and also updates said queue of said parent device. (See paras. 11, 41, 134, wherein various components, parent and sub-components and message communication are disclosed, also See para. 57, wherein latest version of record are disclosed, also See paras. 54-58, wherein updating process is disclosed ; as taught by Larson.)

As per claim 28, the rejection of claim 16 is hereby incorporated by reference, the combination of Larson and Dart further discloses transferring said data for said request between said plurality of child devices; (See paras. 106, 119 and 133-134, wherein sharing resources and synchronization process are disclosed; as taught by Larson.)
determining a lowest version of said data for said request according to said transferring said data; (See paras. 57-58, wherein reading the latest version is disclosed, also See Fig. 5, paras. 65 and 101-102, wherein lifetime of one version is disclosed, also See paras. 106, 119 and 133-134, wherein sharing resources and synchronization process are disclosed; as taught by Larson.)
and transferring said lowest version to said parent device. (See paras. 57-58, wherein reading the latest version is disclosed, also See Fig. 5, paras. 65 and 101-102, wherein lifetime of one version is disclosed, also See paras. 106, 119 and 133-134, wherein sharing resources and synchronization process are disclosed; as taught by Larson.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Rozas  (U.S. PGPub 2020/0042199) discloses future write in distributed system maintaining data storage integreity.
2) Demiroski et al. (U.S. Patent 7,590,643) discloses systems and methods for extensions and inheritance for units of information manageable by a hardware/software interface system.
3) Sadjadi (U.S. Patent 6,850,938) discloses method and apparatus providing optimistic locking of shared computer resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153